Exhibit 10.20
BOARD MEMBER AGREEMENT
This Agreement is being made and entered into this 31 day of January 2005, by
and between Pokertek, Inc., a North Carolina corporation with principal offices
at 1020 Crews Road, Suite J, Matthews, NC 28106 (the “Company”), and Lyle Berman
an individual with address at One Hughes Center Dr., Suite 606, Las Vegas, NV,
89109 (the “Director”).
 
WITNESSETH
WHEREAS, the Company is engaged in the business of software sales and software
research and development (the “Business”);
 
WHEREAS, the Company desires to establish a Board of Directors to assist the
Company in its endeavors to manage the Business so as to maximize returns for
the Company’s shareholders;
 
WHEREAS, the Company desires to engage the Director as the Chairman of its Board
of Directors and the Director represents that he has the requisite skill and
knowledge to serve as such; and
 
NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:
 
1. Term; Termination. The term of this Agreement shall commence on the date
hereof (the “Effective Date”), and shall continue until the Director no longer
serves on the Company’s Board of Directors (the “Term”), it being  understood
that the Director shall remain on the Company’s Board of Directors at the
discretion of the Company’s shareholders.
 
2. Compensation and Reimbursement.
 

2.1.
On the date of this Agreement, for serving on the Board of Directors, Company
shall grant the Director, pursuant to the Company’s 2004 Stock Incentive Plan,
an option (the “Option”) to purchase 200,000 shares (equal to 2.66% of the fully
diluted shares of the Company) of common stock of the Company (the “Option
Shares”), at a purchase price equal to $2.67, under the terms and conditions set
forth in the Stock Option Agreement, in the form attached as Exhibit A, which
shall be provided to Director on the date of the grant. 50,000 shares (equal to
.66% of the fully diluted shares of the Company) shall vest in a series of four
(4) successive equal quarterly installments over the one year period measured
from the date hereof upon the Director’s completion of each additional quarter
over such one (1) year period. The remaining option shares shall vest in a
series of twelve (12) successive equal quarterly installments upon the
Director’s completion of each additional quarter serving as a member of the
Board over the three (3) year period beginning one (1) year from the date
hereof. The Stock Option Agreement (the “Option Agreement”) in the form attached
as Exhibit A, to be entered into at the time of the grant of the Option shall
provide that all Option Shares subject to the Option Agreement at the time of a
Change of Control (as defined in the 2004 Stock Incentive Plan) not otherwise
vested shall automatically vest in full immediately prior to the effective date
of the Change of Control so that the Option may be exercised for any or all of
the Option Shares. In addition, if Optionee is terminated without Cause (as
defined below) as a member of the Board of Directors by the Company without
Director’s written consent, or if the shareholders of the Company do not
re-elect Director as a member of the Board of Directors at any time during the
term of the Option, or in the event of a Constructive Termination (as defined
below) of Director’s service as a member of the Board of Directors at any time
during the term of the Option, the Option shall become exercisable in full and
may be exercised for any or all of the Option Shares. For purposes of this
Agreement, “Cause” means (i) Director’s conviction (by a court of competent
jurisdiction, not subject to further appeal) of, or pleading guilty to, a felony
or a crime involving fraud or dishonesty against the Company; or (ii) Director’s
willful and continued failure to substantially perform Director’s duties for the
Company which failure continues for thirty (30) days following Director’s
receipt of written notice of such failure to perform or (iii) Director’s death,
or any illness, disability or other incapacity in such a manner that Director is
physically rendered unable regularly to perform his duties hereunder for a
period in excess of one hundred twenty (120) consecutive days or (iv) Director
having ownership interest (other than ownership, for strictly investment
purposes, of less than five percent (5%) of the capital stock of a company) in
any entity including Lakes Entertainment, Inc., WPT Enterprises, Inc. or
Sklansky Games, LLC which engages in Competing Activities (as defined in Section
3.3). For purposes of this Agreement, “Constructive Termination” means
Director’s resignation from the Board of Directors following the Company’s
failure to (i) obtain director and officer liability insurance acceptable to
Director within thirty (90) days after the date of this Agreement, or (ii)
maintain such insurance coverage at all times thereafter.

 

2.2.
The Company will reimburse Director for all expenses incurred by him in the
course of the performance of his duties as a Director hereunder and approved, in
advance, by the Company.

 
3. Non-Disclosure, Ownership of Intellectual Property
 

3.1.
Director covenants and undertakes that, during the term of this Agreement and
thereafter, absent the Company’s prior written consent, all information, written
or oral, relating to the Company, its parents, subsidiaries or affiliates, the
Company’s Business or condition (actual or planned), disclosed to him by the
Company, or which otherwise became known to him in connection with the
performance of the Services (the “Information”), shall be maintained by him in
full and absolute confidence, and he shall not use such Information, directly or
indirectly, in whole or in part, for his own benefit or any purpose whatsoever
except as specifically and explicitly provided hereunder. Director’s undertaking
hereunder shall not apply to Information which is in, or becomes part of, the
public domain, or which was known by Director before the time of disclosure.

 

3.2.
[Omitted.]

 

3.3.
Director agrees and undertakes that, so long as this Agreement is in effect and
for a period of one year thereafter (the “Covenant Period”), neither he, nor any
entity in which he holds a majority of the equity interest or voting control
(either directly or through other entities in which he holds a majority of the
equity interest or voting control) (each a “Controlled Entity”), shall engage in
the marketing and distribution of poker tables featuring automated live poker
games through the use of a simulated dealer and an electronic facsimile of chips
and playing cards (such activities, the “Competing Activities”). The Company
acknowledges that Director has ownership interests in or other relationships
with entities that are not Controlled Entities (each a “Non-Controlled Entity”),
and the restriction in the preceding sentence does not apply to activities of
Non-Controlled Entities. However, Director agrees to inform the Company at such
time as the Non-Controlled Entity commences Competing Activities, provided that
he is aware of the Competing Activities and the disclosure would not violate a
non-disclosure agreement with the Non-Controlled Entity. The parties acknowledge
that the covenants contained in this paragraph 3.3 are made by Director
personally and not by any third party. The Company acknowledges that Lakes
Entertainment, Inc., WPT Enterprises, Inc. and Sklansky Games, LLC are
Non-Controlled Entities.

 

4.    
Miscellaneous. This Agreement constitutes the entire agreement between the
parties with respect to the matters referred to herein, and no other
arrangement, understanding or agreement, verbal or otherwise, shall be binding
upon the parties hereto. This Agreement may not be assigned by any of the
parties hereto, and may not be amended or modified, except by the written
consent of both parties hereto. No failure or delay on the part of any party
hereto in exercising any right, power or remedy hereunder shall operate as a
waiver thereof. Headings to Sections herein are for the convenience of the
parties only, and are not intended to be or to affect the meaning or
interpretation of this Agreement. The Company shall have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that the Company may have for the breach of this Agreement. In the
event that any covenant, condition or other provision contained in this
Agreement is held to be invalid, void or illegal by any court of competent
jurisdiction, the same shall be deemed severable from the remainder thereof, and
shall in no way affect, impair or invalidate any other covenant, condition or
other provision therein contained. If such condition, covenant or other
provisions shall be deemed invalid due to its scope or breadth, such covenant,
condition or other provision shall be deemed valid to the extent permitted by
law. All notices required to be delivered under this Agreement shall be
effective only if in writing and shall be deemed given when received by the
party to whom notice is required to be given and shall be delivered personally,
or by registered mail to the addresses set forth above.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

        POKERTEK, INC.  
   
   
    By:   /s/ Gehrig H. White  

--------------------------------------------------------------------------------

Gehrig H. White   Chief Executive Officer

 

       
   
   
  Date: January 31, 2005 By:   /s/ Lyle Berman  

--------------------------------------------------------------------------------

Lyle Berman    